DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 27 October 2021 has been entered; claims 11-16, 19-23, and 26-30 remain pending, of which claims 21-23 and 26-30 were previously withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 November 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Pages 7-8 of the Remarks, filed 27 October 2021, with respect to the rejection of claims 11-20 under 25 USC 103 have been fully considered, but are not persuasive, as the “main flow” of Chakka includes am inherent pipe or conduit which includes static or inline mixers or valves (Paragraph [0064]). Regarding the limitations pertaining to “pumping” through a static mixer, reference Olivera Filho has been applied in the rejection of claim 11, as discussed in more detail below.  Regarding Applicant’s arguments regarding Kremer, the Examiner submits that this reference was applied below in rejecting claims 12 and 13, and was not included in the instant rejection of claim 11, which now incorporates the limitations of claims 17 and 18.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chakka et al. (U.S. Patent Publication # 2010/0089797) in view of Olivera Filho et al. (U.S. Patent Publication # 2020/0230523), hereinafter, “Chakka” and “Olivera Filho”.
[AltContent: textbox (310)]	With respect to claim 11, Chakka teaches a device for removing asphaltenes from crude oil (the combination of asphaltenes and crude oil being a “liquid mixture”) (Abstract; Fig. 3; Paragraph [0050]), comprising directing a portion of the main flow of the liquid mixture (indicated as crude oil line 310 in Fig. 3, “mixing conduit is a pipe” comprising static and/or in-line mixers; see Paragraph [0064]) as a slip stream (“flowing a portion of the liquid mixture through an injection conduit”) to which an additive is added and combined (wherein at least some inherent mixing is occurring to form the recited “concentrate”) and injected at a location that is upstream from a mixing device (320, 340), with a specific example of combining with wash water (Paragraph [0069]).  The Examiner has represented a portion of Fig. 3 above with possible slipstreams through which flow could occur in either direction: 
With the Chakka’s guidance of combining wash water with the additive to improve processability (Paragraph [0069]) and adding the additive before the static or in-line mixing device 320 (“mixing conduit”) (Paragraphs [0064, 0069], “flowing the mixture into a mixing conduit”), the Examiner submits that slip stream 2 (“injection conduit”) is suggested (see annotated partial Fig. 3 above which simply depicts mixer 320 and separator 322), which gives two choices: removing main line flow after the mixing device 320 and directing it to the wash water line 312 (“injection conduits for the “concentrate”), or removing main line flow from before the mixing device 320 to combine with wash water line 312. Slip stream 1 would not combine the additive with wash water, but even if Chakka did not mean to add the additive to the wash water line, that’s still only 4 choices (slip stream 1 or slips stream 2, each with forward or KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
	The Examiner acknowledges that one of skill in the art would have to choose the demulsifier as the additive from the list in Paragraphs [0069, 0087]); however, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” demulsifier as the additive, as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).  Additionally, claim 5 of Chakka teaches that multiple additives can be used. 
Chakka does not specifically teach flowing/pumping the demulsifier and slip stream portion of the liquid mixture through a static mixer as claimed. 
Olivera Filho discloses static mixers to disperse concentrated demulsifier (Paragraphs [0082, 0095]) in an aqueous medium (solvent) prior to addition to the emulsion of water and oil (Paragraph [0077], i.e., consistent with a static mixer in the injection conduit), and also that pressure-increasing pumps can be used with the static mixer (Paragraph [0096]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the static mixer of Olivera Filho to the step of mixing the demulsifier with the slip stream portion of the liquid mixture of Chakka because Chakka discloses that the wash water is used to dissolve or disperse solids (possibly including the demulsifier) (Paragraph [0069]) as well as the use of static mixers in Paragraph [0064] as appropriate mixing devices for the combination of main flow with slip stream components including wash water and demulsifier (Paragraph [0064]), wherein the main flow comprises the same components as the slip stream, and because Olivera Filho teaches that static mixers are suitable for dispersing concentrated 
Regarding claim 16, Chakka/Olivera Filho discloses addition of demulsifier via arrows 312 and 342, which corresponds to injecting a first and second portions of the concentrate at first and second (different) locations of the mixing conduit (see Chakka: Paragraph [0050]; Fig. 3). 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chakka et al. (U.S. Patent Publication # 2010/0089797) in view of Olivera Filho et al. (U.S. Patent Publication # 2020/0230523) as applied to claim 11 above, and further in view of Kremer et al. (U.S. Patent Publication # 2014/0166537), hereinafter, “Chakka”, “Olivera Filho”, and “Kremer”.
With respect to claims 12 and 13, Chakka/Olivera Filho renders obvious the limitations of claim 11, as discussed above; however, Chakka/Olivera Filho does not teach flowing “jets”. 
Kremer teaches that the amount of demulsifying agent is dependent on the rate at which it is injected into the stream, and that the amount may be adjusted as the crude flow rate changes to ensure effective dosage (Paragraph [0027]).  Kremer teaches that this may be accomplished by a variable speed chemical injection pump which automatically adjusts the chemical injection rate as the flow rate of the hydrocarbon stream changes (Paragraph [0027]).  The Examiner submits that one of ordinary skill in the art would recognize that the demulsifier injection rate corresponds to the flowing jets of concentrate as claimed, and further that determination of the rate or velocity of the jet is within the skill of the art, as Kremer teaches that this is a function of crude flow rate (analogous to the flow of crude oil 310 in Fig. 3, Paragraph [0050] of Chakka).  
Additionally, the Examiner submits that there is no evidence indicating such velocity of the jets recited in claim 13 are critical. Where the general conditions of a claim are disclosed in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chakka et al. (U.S. Patent Publication # 2010/0089797) in view of Olivera Filho et al. (U.S. Patent Publication # 2020/0230523) as applied to claim 11 above, and further in view of Wines et al. (U.S. Patent Publication # 2014/0323789), hereinafter, “Chakka”, “Olivera Filho”, and “Wines”.
With respect to claims 14, 15, and 19, Chakka/Olivera Filho renders obvious the limitations of claim 11, as discussed above, and additionally teaches that the method separates asphaltenes from crude oil (Abstract) and that demulsifier is added (Paragraph [0069]).  
Chakka/Olivera Filho does not specifically teach the concentration of emulsifying agent in the wash water (solvent) in the injection conduit or in the mixing conduit as claimed; however, Wines teaches that the amount of demulsifying agent may vary depending on a variety of factors which include one or more of temperature; pressure; pH; amount of shear; composition of the organic and inorganic solids; concentration of asphaltenes, well-treating chemicals, paraffins, or sulfur; API gravity of the crude oil; the difference in density between the brine and crude oil; and the composition and stability of the emulsion (Paragraph [0117]).  It is submitted that these parameters are easily determined by the ordinary artisan, which Wines teaches influence the dosage of demulsifier added.  In view of this, in the process of Chakka, which removes asphaltenes from crude oil, one of ordinary skill in the art would have found the recited dosage of demulsifier in the mixing conduit to have been obvious, as well as the concentration of demulsifier in the adding step to have been obvious.  
Additionally, the Examiner submits that there is no evidence indicating such demulsifier concentrations are critical. Where the general conditions of a claim are disclosed in the prior art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chakka et al. (U.S. Patent Publication # 2010/0089797) in view of Olivera Filho et al. (U.S. Patent Publication # 2020/0230523) and Wines et al. (U.S. Patent Publication # 2014/0323789) as applied to claim 19 above, and further in view of Kremer et al. (U.S. Patent Publication # 2014/0166537), hereinafter, “Chakka”, “Olivera Filho”, “Wines”, and “Kremer”.
With respect to claim 20, Chakka in view of Olvera Filho and Wines renders obvious the limitations of claim 19, as discussed above, and additionally discloses static mixers to disperse concentrated demulsifier (see Olivera Filho: Paragraphs [0082, 0095]) in an aqueous medium (solvent) prior to addition to the emulsion of water and oil (see Olivera Filho: Paragraph [0077], i.e., consistent with a static mixer in the injection conduit), and also that pressure-increasing pumps can be used with the static mixer (see Olivera Filho: Paragraph [0096]), but does not specifically teach injecting the concentrate as flowing “jets” as claimed.
Kremer teaches that the amount of demulsifying agent is dependent on the rate at which it is injected into the stream, and that the amount may be adjusted as the crude flow rate changes to ensure effective dosage (Paragraph [0027]).  Kremer teaches that this may be accomplished by a variable speed chemical injection pump which automatically adjusts the chemical injection rate as the flow rate of the hydrocarbon stream changes (Paragraph [0027]).  The Examiner submits that one of ordinary skill in the art would recognize that the demulsifier injection rate corresponds to the flowing jets of concentrate as claimed, and further that determination of the rate or velocity of the jet is within the skill of the art, as Kremer teaches that this is a function of crude flow rate (analogous to the flow of crude oil 310 in Fig. 3, Paragraph [0050] of Chakka).  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.